—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 29, 2000, convicting him of manslaughter in the first degree and attempted assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence adduced at trial was not legally sufficient to support his convictions of manslaughter in the first degree and attempted assault in the first degree (see CPL 470.05 [2]; People v Thomas, 242 AD2d 281). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.